Electronically Filed
                                                       Supreme Court
                                                       SCPR-XX-XXXXXXX
                                                       22-DEC-2022
                                                       10:14 AM
                                                       Dkt. 7 OGP

                           SCPR-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                IN RE JILL ANNE HILLMAN, Petitioner.


                         ORIGINAL PROCEEDING

        ORDER GRANTING PETITION TO RESIGN IN GOOD STANDING
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

            Upon consideration of the petition to resign from the

 practice law in the State of Hawai#i, filed by attorney Jill Anne

 Hillman, pursuant to Rule 1.10 of the Rules of the Supreme Court

 of the State of Hawai#i (RSCH), but to retain the paper license

 as a memento, as authorized by RSCH Rule 1.10(b), and the

 affidavits submitted in support thereof, we conclude that

 Petitioner Hillman has fully complied with the requirements of

 RSCH Rule 1.10.   Therefore,

            IT IS HEREBY ORDERED that the petition to resign is

 granted.   Petitioner Hillman may retain the paper license as a

 memento.

            IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),

 that the Petitioner shall comply with the notice, affidavit, and

 record requirements of RSCH Rules 2.16(a), (b), (d), and (g).
          IT IS FURTHER ORDERED that the Clerk shall remove the

name of Petitioner Hillman, attorney number 8283, from the roll

of attorneys of the State of Hawai#i, effective with the filing

of this order.

          DATED:   Honolulu, Hawai#i, December 22, 2022.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Todd W. Eddins




                                 2